Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
2.	Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 are all the claims.
3.	Claims 3, 7, 15-19, 25-26 and 29-30 are canceled and Claims 1, 4, 6, 8, 10-13, 20-21, 23 and 27-28 are amended in the Response of 3/7/2022.
4.	Withdrawn pending claims 8, 10-13, 20-21, 23 and 27-28 are effectively rejoined by Applicants having amended the product claim into a product by process claim.
5.	Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 are all the claims under examination.
6.	This Office Action contains new grounds for objection and rejection because of Applicants amendment of the examined claims into a product-by-process invention.


Withdrawal of Rejections
Double Patenting
7.	The rejection of Claims 
	None of the claims nor the specification of the reference patent teach either of one of the anion exchange resins, dimethylaminopropyl anion exchange ligand and quarternized polyethyleneimine anion exchange ligand, that are components for the claimed purification method.

Claim Rejections - 35 USC § 112
Written Description
8.	The rejection of Claims 1, 3-6 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants amending claim 1 and dependent claims to remove the recitation of level of tyrosine sulfation, overcomes the rejection.
 
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.  
See the grounds for rejection maintained under the enablement rejection below.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
10.	The rejection of Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained because the specification does not reasonably provide enablement for detecting the Ab6 antibody and fragments thereof with or without sulfotyrosines in the CDR-L1 using just any methodology. 
Applicants allege in amending claim 1 and dependent claims to remove the recitation of level of tyrosine sulfation, the rejection is overcome.
	Response to Arguments
a) The amended claim set does not anywhere describe the intended outcome of the method steps is to produce a non-sulfated form the Ab6 clone. The extent to which the sulfation is or is not present is only once described for a starting aqueous mixture comprising both sulfated and non-sulfated anti-LAG3 clone Ab6 antibodies that is applied to the AEX resin column in generic Claim 1. 
b) The amendment to the claims does not rectify the deficiencies with respect to the original grounds for rejection. By Applicants own admission, assessing tyrosine sulfation is unpredictable. See excerpted passage from p. 40 of the specification from the previous Office Action (9/8/2021) substantiating the grounds for rejection. 
The specification teaches the Ab6 clone (SEQ ID NOS: 51 and 52) expressed in CHO cells contains mixed sulfation patterns amongst the clonotype: “one or more sulfated tyrosines (e.g., on CDR-L1) and antibodies or antigen- binding fragments lacking sulfated tyrosine comprising” (p. 2). The specification teaches the calculation method(s) used to determine the Ab6 clone sulfation pattern is by mass spectrometry (p. 7):
“Mass spectrometric analysis of the AEX flow-through material revealed several 10glycosylated species of Ab6 lacking tyrosine sulfation on CDR-L1. These species are summarized below in Table 1. These theoretical masses refer to the calculated mass of the Ab6 molecule with an N-terminal glutamine on the heavy chain converted to N-terminal pyroglutamic acid (pE1) and a C-terminal lysine on the heavy chain removed (-K).”

    PNG
    media_image1.png
    176
    672
    media_image1.png
    Greyscale
The species molecular weights for the Ab6 antibodies shown in Table 1 are specifically correlated with the absence of tyrosine sulfation in CDR-L1. The specification provides NO data showing by SDS-PAGE for the antibody fractions of the method steps that using a commercial anti-sulfotyrosine antibody probe can specifically detect tyrosine sulfation in the CDR-L1 for Ab6. It is only by mass spec that the tyrosine sulfation antibody variants are shown to have been removed by following the method steps for purification of non-tyrosine sulfated antibodies.
The specification does not describe any other method for measuring undetectable levels of sulfation of an antibody by other means. The claimed product-by-process method of does not describe how the intended product, i.e., non-tyrosine sulfated species of clone Ab6, is measured- the molecular weight species in Claim 5 could not be ascertained by anything less than a measurement as sensitive as mass spec. There are no steps recited in the claims for the purified nor any intermediary product being measured for sulfation of clone Ab6 CDR-L1.  
The rejection is maintained.




New Grounds for Objection
Claim Objections
11.	Claims 1 and 20 are objected to because of the following informalities:  Claims 1 and 20 contain duplicate parenthetical text which could be deleted since it is understood that the antibody specifically binds hLAG3 from the existing preamble.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 10-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 and 23 recite the limitation "the mixture".  There is insufficient antecedent basis for this limitation in the claim and from any claims from which they depend. It is not clear if the mixture in Claims 10-11 and 23 is the same or different from “an aqueous mixture” fist applied to the AE resin or “the aqueous fraction of the mixture from the resin” each as recited in generic Claim 1 and 20, respectively.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Newly amended Claims 1, 4-6, 8, 10-13, 20-21, 23, and 27-28 are drawn to a product by process where the claimed method steps are convoluted and incomprehensible in view of what is actually taught in the limited specification. 
Here the inventive steps for purifying an Ab6 antibody with no detectable sulfation to any CDR1-L1 tyrosine residue is the endpoint/ outcome/ readout, but the specification does not support the breadth and scope of the instant claimed method steps nor the order in which they are presented in the instant claim set. The de minimus order of the steps, the reagents used and the multiple different washes to yield the product should be the very least as what appears in the claims and is supported by the specification. 
	Disclosure in the Specification and Drawings 
	The specification shows a generic 3 step process, which is not even clearly described in the amended product-by-process claim set to the extent that modifications could be made to those basic steps.
	
    PNG
    media_image2.png
    32
    482
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    646
    608
    media_image3.png
    Greyscale

Claim 1 is drawn to a feed process with no description of the resin nor whether the sulfated or non-sulfated antibody is retained by the resin. Claim 6 is drawn to N-terminal and/or C-terminal end(s) of the antibody being modified according to the step of Claim 1 without explanation of the mechanism or the biochemistry of the reaction. Claim 8 is drawn to washing the resin of Claim 1 but does not clarify whether the non-resin bound aqueous fraction of Claim 1 is pooled or not with the wash composition of the resin in Claim 8. Claims 10-11 are more confusing by depending from Claim 8 and requiring the equilibration of one of two resins, dimethylaminopropyl anion exchange ligand or quarternized polyethyleneimine anion exchange ligand, followed by applying “the mixture” and collecting the flow-thru. It is not clear if the mixture is from Claim 1 and/or the wash of Claim 8 that is applied to the equilibrated column or the original “aqueous mixture” of Claim 1. It is not clear if the steps in Claim 1 are the same or different from those in Claims 10-11. It is not clear which of any of the method steps and in which order, comprises the strip stage of the method invention. The method steps do not define how the non-tyrosine sulfated Ab6 clone is determined at any stage of the method steps. 
	The same analysis applies to and is re-iterated for Claims 20-21, 23 and 27-28.
The specification teaches “anion exchange resin” in four instances and the “chromatography resin” for dimethylaminopropyl anion exchange ligand or quarternized polyethyleneimine anion exchange ligand as the preferred embodiments. The anion exchange resins or chromatography resins, dimethylaminopropyl anion exchange ligand or quarternized polyethyleneimine anion exchange ligand, are essential features of the claimed method invention where no other examples are taught or shown to produce the product invention. See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
	The Examiner’s search in the art for the use of dimethylaminopropyl anion exchange ligand and quarternized polyethyleneimine anion exchange ligand in the purification of non-sulfated tyrosine residues does not find any other teaching for its use than is what is shown in the specification. Accordingly, there is no described or art-recognized correlation or relationship between the structure of the invention and its function as claimed. Amendment of generic Claims 1 and 20 to include the scientific name or CAS number for the resins along with practicable method steps could overcome this rejection.

Conclusion
14.	No claims are allowed.
15.	There is no art that teaches using either of one of the anion exchange resins, dimethylaminopropyl anion exchange ligand or quarternized polyethyleneimine anion exchange ligand, for the invention of the claimed purification method for Ab6 clone being devoid of tyrosine sulfation in the CDR-L1 after the purification steps. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643